Case 1:15-cr-00348-ERK Document 113 Filed 12/05/18 Page 1 of 8 PageID #: 1149




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X

UNITED STATES OF AMERICA,

               -against-                                        15 CR 348 (ERK)
                                                                17 CR 208 (ERK)

SEVERIANO MARTINEZ-ROJAS,
                Defendant.

----------------------------------------------------------X




                DEFENDANT’S SENTENCING MEMORANDUM




                                                        JOHN S. WALLENSTEIN, ESQ.
                                                                Attorney for Defendant
                                                                 1100 Franklin Avenue
                                                          Garden City, New York 11530
                                                                        (516) 742-5600
                                                                   Fax: (516) 742-5040
                                                1
Case 1:15-cr-00348-ERK Document 113 Filed 12/05/18 Page 2 of 8 PageID #: 1150




                                           Email:JSWallensteinEsq@outlook.com

         On behalf of Severiano Martinez-Rojas, we respectfully submit this
sentencing memorandum to address the key question before the Court: what
sentence will be sufficient, but not greater than necessary, to meet the goals of the
Sentencing Reform Act? For the reasons demonstrated herein, we respectfully
submit that the answer to the question is the mandatory minimum sentence of 15
years.


         Mr. Martinez-Rojas entered a guilty plea to the charges in Counts 1 and 19
of Superseding Information S-1, charging him with Racketeering, 18 U.S.C. §
1962(c), and Sex Trafficking (Jane Doe #7), 18 U.S.C. § 1591(a)(1) and (a)(2), and
Sex Trafficking 18 U.S.C. § 1591(a) under Indictment # 17 CR 208, which
originated in the Northern District of Georgia and was transferred to this District
pursuant to Rule 20, F.R.Cr.P.     All charges arose from a lengthy sex trafficking
enterprise, involving Mr. Martinez-Rojas, his brother Odilon Martinez-Rojas, and
several other family members. Mr. Martinez-Rojas pleaded guilty pursuant to a
plea agreement.




THE SENTENCING GUIDELINES


         The PSR has calculated the Sentencing Guidelines, which tracks the
calculation in the plea agreement. However, at the time of the plea before United
States Magistrate Judge Vera Scanlon, the defendant reserved the right to
challenge the Guideline calculation set forth in the plea agreement, and the plea
agreement itself does not contain a stipulation to the calculations.


                                          2
Case 1:15-cr-00348-ERK Document 113 Filed 12/05/18 Page 3 of 8 PageID #: 1151




         The Guidelines Range computation is complex, involving as it does multiple
counts of sex trafficking, racketeering, and money laundering. Mr. Martinez-Rojas
has pleaded guilty to two separate (but related) indictments involving both the
Eastern District and the Northern District of Georgia. There is an overlap between
the two indictments, in that the charges are similar and based upon the same family
involvement in sex trafficking, with at least one victim being involved in both
indictments. Thus, while Mr. Martinez-Rojas will be sentenced on each of the two
indictments, we respectfully submit that these charges all have their origin in a
single scheme, and the sentences should be imposed to run concurrently with each
other.
         Each of the sex trafficking charges contains additional adjustments, and the
one which stands out is the so-called “vulnerable victim” adjustment U.S.S.G. §
3A1.1(b)(1). The defendant objects to the inclusion of that adjustment, and (in the
interest of judicial economy and brevity) adopts herein the reasoning set forth in
the detailed sentencing memoranda submitted by Donna Newman, Esq., attorney
for co-defendant Felix Rojas, see ECF # 112, as well as the arguments advanced
by Len Kamdang, Esq., attorney for Francisco Rendon-Reyes, see ECF # 107, and
Richard Rosenberg, Esq., attorney for Odilon Martinez-Rojas, see ECF # 110.
The memoranda referred to contain appropriate citations to controlling and/or
persuasive case law, and we urge the Court to apply those arguments to the instant
defendant as well.
         Both the Government’s estimate from the plea agreement and the PSR
calculation contain a two level enhancement for obstruction of justice, related to
the sex trafficking of Jane Doe #9. The claimed conduct is that Martinez-Rojas
threatened her after another defendant’s arrest, lest she go to the police. Mr.
Martinez-Rojas vehemently denies any such threats, and in the absence of proof (as
                                           3
Case 1:15-cr-00348-ERK Document 113 Filed 12/05/18 Page 4 of 8 PageID #: 1152




opposed to mere allegation) we respectfully submit that the Court should not apply
such an enhancement.
      With respect to Count 1 of the NDGA Indictment, the sex trafficking of
FBF, the Government calculation, as contained in the plea agreement, includes an
aggravating role adjustment, thus adding two levels. This enhancement is
unexplained and unwarranted; Martinez-Rojas’ role in the entire offense, and the
individual parts thereof, was no worse nor better than any of his co-defendants, and
the PSR (¶ 111) supports that. Thus, the Court should not add a role adjustment to
any count.
      The Guideline calculation, adjusted for the removal of the enhancements as
aforesaid, is then as follows:
      Sex Trafficking of Jane Doe # 1 (Counts 1 & 2, Racketeering Acts3(a) and
3(b); Counts 7 & 8 (EDNY Indictment)
             Base Offense Level                                              34
      Sex Trafficking of Minor Jane Doe # 3 (Counts 1 & 2, Racketeering Act
5(a); Count 11 (EDNY Indictment)
             Base Offense Level                                              34
             Participant unduly influenced minor                             +2
             Adjusted Offense Level                                          36
      Sex Trafficking of Jane Doe # 6 (Counts 1 & 2, Racketeering Act 8(a);
Count 17 (EDNY Indictment)
             Base Offense Level                                              34
      Sex Trafficking of Jane Doe # 7 (Counts 1 & 2, Racketeering Act 9(a);
Count 19 (EDNY Indictment)
             Base Offense Level                                              34
      Sex Trafficking of Jane Doe # 9 (Counts 1 & 2, Racketeering Act 11(a);
Count 23 (EDNY Indictment)
                                         4
Case 1:15-cr-00348-ERK Document 113 Filed 12/05/18 Page 5 of 8 PageID #: 1153




           Base Offense Level                                          34
     Sex Trafficking of FBF (Count 1) (NDGA Indictment)
           Base Offense Level                                          34
     Sex Trafficking of MSJ (Count 3) (NDGA Indictment)
           Base Offense Level                                          34
     Sex Trafficking of SAM (Count 5) (NDGA Indictment)
           Base Offense Level                                          34
     Alien Smuggling and Transportation (Counts 1 & 2, Racketeering Acts 1,
3(e) & 9©; Counts 4 & 20 (EDNY Indictment)
           Base Offense Level                                          12
           Transport 6 to 24 aliens                                    +3
           Adjusted Offense level                                      15
     Money Laundering Conspiracy (Counts 1 & 2, Racketeering Act 13(a);
Count 28(EDNY Indictment)
           Base Offense Level                                          34




MULTIPLE COUNT ANALYSIS
     Highest Adjusted Offense level                                      36
                                               LEVEL             UNITS
           Group 1:    Jane Doe # 1             34                1
           Group 2:    Jane Doe # 3             36                1
           Group 3:    Jane Doe # 6             34                1
           Group 4:    Jane Doe # 7             34                1
           Group 5:     Jane Doe # 9            34                1
           Group 6:     FBF                     34                1
           Group 7:     MSJ                     34                1
                                       5
Case 1:15-cr-00348-ERK Document 113 Filed 12/05/18 Page 6 of 8 PageID #: 1154




             Group 8:     SAM                         34                  1
             Group 9:     Alien Smuggling             15                  0
             Group 10:    Money laundering            34                  1
      Plus: More than 5 levels                                                   +5
      Less: Global Disposition                                                   -2
      TOTAL:                                                                     39
      LESS:        Acceptance of Responsibility                                  -3
      TOTAL OFFENSE LEVEL:                                                       36


      Given that the defendant is in Criminal History Category I, the Guideline
Range of imprisonment is 188-235 months.


SENTENCING FACTORS




      18 U.S.C. §3553(a) spells out the factors which Congress has mandated this
Court to consider in arriving at its sentencing decision. In any sex trafficking case,
and particularly one which involves multiple victims, the tendency is to sentence as
harshly as possible, because punishment is viewed as the overarching criterion.
The Probation Officer even suggests (PSR ¶ 197) that an upward departure (from
the PSR calculated range of 292 to 365 months) is warranted, because of the
claimed inadequacy of the Advisory Sentencing Guidelines. However, a sentence
even close to that range would be far greater than necessary to achieve the
sentencing goals set by Congress, and would thus run afoul of the parsimony
clause of 3553(a). Rather, considering Severiano’s life, and especially the culture
of prostitution and sex trafficking which exists in his hometown of Tenancingo,


                                          6
Case 1:15-cr-00348-ERK Document 113 Filed 12/05/18 Page 7 of 8 PageID #: 1155




Mexico 1, and in which he was raised, the Court should give far more credence and
weight to his personal characteristics. Severiano grew up literally “dirt poor”, often
going without sufficient food. He described his childhood as “sad” (PSR ¶ 153).
He had no formal education after age 13, and lacked the means to earn a sufficient
living. He left home at that age, hoping to earn a living in Mexico City; one can
only imagine the stress an adolescent faced, being virtually alone in a large city
after having been raised in a small town. This does not excuse what he has done,
but understanding the pressures on a young man in the atmosphere and culture of
what has been called “the heart of Mexico’s sex-slave trade” 2           helps one to
understand what developed later in life. Severiano has a wife and two adult
children in Mexico, and the family is very supportive of him.
      Severiano knows he has committed very serious crimes. He has admitted his
guilt and described his actions in his plea allocution. He will serve at least 15 years
in federal custody. As an undocumented alien he will be ineligible for early release
to halfway house. His time inside will be harsh, because (again as a result of his
immigration status) he will not be able to participate in many of the programs
which the Bureau of Prisons provides as a means of rehabilitation. He will simply
be warehoused until he is released, sometime in the year 2031.
      He is almost 54 years old, with nothing of consequence to show for his life
thus far. He will be in his late sixties when released, and will certainly be deported
to Mexico. By then, his health will have deteriorated, and he will be an
uneducated, unskilled convicted felon. What then happens to him?



1
  The culture of sex trafficking in Tenancingo is well documented, and has been put
before Your Honor in the submissions of Ms. Newman and Mr. Rosenberg. See
ECF # 112.1; ECF # 110. I hereby adopt those arguments and urge the Court to
consider them in crafting Severiano’s sentence.
2
  The Guardian, April 5, 2015
                                          7
Case 1:15-cr-00348-ERK Document 113 Filed 12/05/18 Page 8 of 8 PageID #: 1156




      A sentence of fifteen years, required by law, is harsh in itself, considering
Severiano’s situation. If the Court were to sentence him as Probation alludes to (an
upward departure from 365 months!) he will not survive. Anything approaching
such a sentence is a lifetime of incarceration, far more than necessary.




                                  CONCLUSION


      Taking into consideration all of the factors of 18 U.S.C.§ 3553(a), and
applying those factors to the defendant's unique circumstances, it is respectfully
submitted that a sentence of 180 months, the mandatory minimum, will be
sufficient, but not greater than necessary, to serve the ends of justice and the goals
of sentencing.


DATED:       GARDEN CITY, NEW YORK
             December 5, 2018


                                                    Respectfully submitted,
                                                                    Digitally signed by
                                                    John S.     John S. Wallenstein
                                                    Wallenstein Date: 2018.12.05
                                                                16:25:39 -05'00'
                                                    JOHN S. WALLENSTEIN




                                          8
